Citation Nr: 0840500	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  00-07 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, that denied the benefit sought on appeal.

In March 2002, the veteran testified at a hearing presided 
over by a Board member who is no longer employed by the 
Board.  That Board member ordered further development and the 
case was subsequently remanded by the Board in November 2003.  
When the case was returned to the Board, the veteran declined 
the opportunity to have an additional hearing.  In March 
2008, this case was remanded by the Board for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claim requires 
additional development.

In July 2006, the Board remanded this case for further 
development.  Among other things, the RO was requested to 
arrange a VA orthopedic examination for the veteran to 
determine the nature and etiology of any current low back 
disability.  Based on his examination and review of all 
pertinent records in the claims file, the examiner was asked 
to provide an opinion as to whether it is at least as likely 
as not (50 percent probability or higher) that any current 
low back disability had its onset in service or was causally 
linked to any incident of active duty, to include the low 
back pain the veteran experienced in service in October 1973 
while carrying heavy mail bags.  The examiner was asked to 
provide a rationale for any opinion given.

The veteran underwent a VA orthopedic examination in March 
2007.  After examining the veteran and noting a review of the 
claims file, the examiner opined that it was not likely that 
the veteran's 1973 in-service back injury was related to his 
present back condition.  The examiner supported that 
conclusion by noting: "According to all the medical records, 
the patient does have a problem with his lower back.  He did 
injure himself in 1973 though there are no other medical 
records for twelve years indicating any kind of a back 
problem.  His next injury was in 1984 to 1985.  This was a 
work-related injury which was treated appropriately by a 
number of physicians, including a neurosurgeon."

However, a review of the claims file shows that the record 
contains a radiological report from a private physician dated 
September 1979.  In that report, the veteran was diagnosed 
with pseudoarthrosis at L-5, S-1 on the left side.  
Additionally, in a letter dated March 2002, a private 
physician stated that he treated the veteran for a back 
problem in 1978.  Hence, the examiner's statement that there 
were no medical records indicating that the veteran had a 
back problem until twelve years after service is inaccurate.  
Thus, the Board again remanded the claim in March 2008 for a 
nexus opinion that takes the evidence into account.

Pursuant to the Board's March 2008 remand, in a June 2008 
addendum to the March 2007 VA examination, the examiner again 
opined that it was not likely that the veteran's 1973 in-
service injury was related to his present back pain based 
upon the rationale that the veteran went approximately twelve 
years without reports of medical treatment after the injury 
during service.  A remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, as it remains unclear whether the VA examiner 
considered all evidence of record based upon the opinion and 
rationale provided, a remand for an etiological opinion and 
rationale, and an additional examination is necessary to 
comply with the March 2008 remand instructions including a 
review of the entire claims file and all evidence of record.  
In this regard, the examiner on remand should specifically 
reconcile the opinion with the March 2007 and June 2008 VA 
opinions and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine whether it is at 
least as likely as not (50 percent 
probability or greater) that the current 
low back disability had its onset in 
service or is causally linked to any 
incident of active duty, to include the 
low back pain the veteran experienced in 
service in October 1973 while carrying 
heavy mail bags.  The examiner is 
requested to review all pertinent records 
in the claims file, to include the 
September 1979 x-ray results and March 
2002 statement from Dr. O. Z.  That review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile the opinion with all 
other opinions of record, including the 
March 2007 and June 2008 VA opinions.  The 
rationale for all opinions must be 
provided.

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


